NOTE PURCHASE AGREEMENT

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made by and between ENOCHIAN
BIOSCIENCES, INC., a Delaware corporation (the “Company”), and PASECO APS, a
limited company organized under the Kingdom of Denmark (“Purchaser” and together
with the Company, the “Parties”) as of March 27, 2020 (the “Execution Date”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, and
pursuant to Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company (such purchase, the
“Offering”), a six percent (6%) promissory note of the Company, in the form
attached hereto as Exhibit A, with the Note in the face value amount of FIVE
MILLION UNITED STATES DOLLARS (US $5,000,000.00) (together with any note(s)
issued in replacement thereof or otherwise with respect thereto in accordance
with the terms thereof, the “Note”), of even date herewith, and the shares of
the Company’s common stock, $0.0001 par value per share (“Common Stock”)
issuable as Interest thereunder (the “Shares” and together with the Note, the
“Securities”) of upon the terms and subject to the limitations and conditions
set forth in such Note; and

WHEREAS, the Purchaser understands that the Offering is being made without
registration of the Securities under the Securities Act, or any securities law
of any state of the United States or of any other jurisdiction, and is being
made only to such investors who do not qualify as “U.S. persons” pursuant to
Rule 902(k) of Regulation S under the Securities Act (“U.S. Person”) and
otherwise in accordance with Regulation S under the Securities Act.

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, the Company and the Purchaser agree as
follows:

1.                   Purchase of Shares.

(a)                 Agreement to Purchase. The Purchaser hereby irrevocably
agrees to purchase, and the Company agrees to sell, the Note for an aggregate
purchase price of FIVE MILLION UNITED STATES DOLLARS (US $5,000,000.00) (the
“Purchase Price”). The Parties acknowledge that neither the Purchaser, nor the
Company is entitled to cancel, terminate or revoke this Agreement. The Purchaser
further acknowledges that the Securities will be subject to restrictions on
transfer as set forth in this Agreement.

2.                   Terms of Purchase.

(a)                 Payment. Purchaser shall make payment for the Note to an
account designated by the Company in an amount equal to the Purchase Price by
wire transfer of immediately available funds on or before the Closing Date (as
defined below).



1 

 

 

(b)                Closing. The Offering may be consummated at such place (or by
electronic transmission) as may be mutually agreed upon by the parties at a
closing (the “Closing”) to occur upon satisfaction of the terms herein on such
date and at such time as may be mutually acceptable to the Company and the
Purchaser within five (5) business days of the Execution Date (such date, the
“Closing Date”).

(c)                 Closing Deliverables. At the Closing: (i) the Purchaser
shall deliver the Purchase Price pursuant to Section 2(a); and (ii) the Company
shall deliver the Note, duly authorized and executed by the Company.

3.                   Representations and Warranties of The Purchaser.

The Purchaser represents and warrants to the Company that:

(a)                 Reliance on Exemptions. The Purchaser understands that the
Note is being offered and sold in reliance upon specific exemptions from
registration provided in the Securities Act, and acknowledges that the Offering
has not been reviewed by the Securities and Exchange Commission (the “SEC”) or
any state agency because it is intended to be an offering exempt from the
registration requirements of the Securities Act pursuant to Regulation S under
the Securities Act. The Purchaser understands that the Company is relying upon,
and intends that the Company rely upon, the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities. The Purchaser has not received an offer to
purchase Securities inside the United States and will not originate a buy order
inside the United States.

(b)                Non-U.S. Person(c). The Purchaser is not and is not acquiring
the securities for the account or benefit of:

(i)                  a natural person resident in the United States;

(ii)                a partnership or corporation organized or incorporated under
the laws of the United States;

(iii)              an estate of which any executor or administrator is a U.S.
person;

(iv)               a trust of which any trustee is a U.S. person;

(v)                an agency or branch of a foreign entity located in the United
States;

(vi)               a non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
any of the foregoing; or

(vii)             a partnership or corporation (A) organized or incorporated
under the laws of any foreign jurisdiction, and (B) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Regulation D under the Securities Act) who are not
natural persons, estates or trusts.

(d)                Investment Purpose. The Securities are being purchased for
The Purchaser’s own account, for investment purposes only and not with a view to
sale or resale, distribution or fractionalization of the securities under
applicable U.S. federal or state securities laws. The Purchaser is not acquiring
such Securities for the account or benefit of any U.S. person and was not
organized for the specific purpose of acquiring such Securities. The Purchaser
will not (i) resell or offer to resell the Securities, or any portion thereof,
or (ii) engage in hedging transactions, in each case, except in accordance with
the terms of this Agreement and in accordance with Regulation S under the
Securities Act, pursuant to registration under the Securities Act or pursuant to
an available exemption from registration under the Securities Act and otherwise
in compliance with all applicable securities laws. Furthermore, prior to
engaging in any hedging transaction or any resale of the Securities, or any
portion thereof, by the Purchaser, the Purchaser shall provide the Company with
an opinion of counsel acceptable to the Company in its sole discretion and in a
form acceptable to the Company in its sole discretion, that any such proposed
sale or hedging transaction is in compliance with the Securities Act or an
exemption therefrom. The Purchaser has no contract, undertaking, agreement, or
arrangement with any person to sell, distribute, transfer, or pledge to such
person or anyone else the Securities which the Purchaser hereby agrees to
purchase, or any interest therein, and the Purchaser has no present plans to
enter into any such contract, undertaking, agreement, or arrangement. The
Purchaser agrees that the Company and its affiliates shall not be required to
give effect to any purported transfer of such Securities except upon compliance
with the foregoing restrictions.

(e)                 Risk of Investment. The Purchaser recognizes that the
purchase of the Note involve a high degree of risk in that: (i) an investment in
the Company is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company and the Note;
(ii) transferability of the Securities is limited; and (iii) the Company may
require substantial additional funds to operate its business.

(f)                  Prior Investment Experience. The Purchaser understands the
business in which the Company is engaged and has such knowledge and experience
in business and financial matters that the Purchaser is capable of evaluating
the merits and risks of the investment in the Note. The Purchaser has prior
investment experience, and the Purchaser recognizes the highly speculative
nature of this investment.



2 

 

(g)                Information and Non-Reliance.

(i)                  The Purchaser acknowledges that it has carefully reviewed
this Agreement. The Purchaser has been given the opportunity to ask questions
of, and receive answers from, the Company concerning the terms and conditions of
this Offering and the Agreement and to obtain such additional information, to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of same as the
Purchaser reasonably desires in order to evaluate the investment. The Purchaser
understands the Agreement and has had the opportunity to discuss any questions
regarding the Agreement with the Purchaser’s counsel or other advisor.
Notwithstanding the foregoing, the only information upon which the Purchaser has
relied is that set forth in the Agreement and the results of independent
investigation by the Purchaser. The Purchaser has received no representations or
warranties from the Company, its employees, agents or attorneys in making this
investment decision other than as set forth in the Agreement. The Purchaser does
not desire to receive any further information.

(ii)                The Purchaser represents that it is not relying on (and will
not at any time rely on) any communication (written or oral) of the Company, as
investment advice or as a recommendation to purchase the Note, it being
understood that information and explanations related to the terms and conditions
of the Note and the Agreement shall not be considered investment advice or a
recommendation to purchase the Note.

(iii)              The Purchaser confirms that the Company has not (i) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) an
of investment in the Note or (ii) made any representation to the Purchaser
regarding the legality of an investment in the Note under applicable legal
investment or similar laws or regulations. In deciding to purchase the Note, the
Purchaser is not relying on the advice or recommendations of the Company and the
Purchaser has made his own independent decision that the investment in the Note
is suitable and appropriate for the Purchaser.

(h)                Tax Consequences. The Purchaser acknowledges that the
Offering may involve tax consequences and that the contents of the Agreement do
not contain tax advice or information. The Purchaser acknowledges that the
Purchaser must retain his own professional advisors to evaluate the tax and
other consequences of an investment in the Securities. The Purchaser intends to
acquire the Note without regard to tax consequences.

(i)                  Transfer or Resale. The Purchaser understands that the
Securities have not been registered under the Securities Act or the securities
laws of any state and, as a result thereof, are subject to substantial
restrictions on transfer. The Purchaser acknowledges that the Purchaser may be
precluded from selling or otherwise disposing of the Securities for an
indefinite period of time and that in no circumstance may the Securities be
transferred to any U.S. Person for six (6) months. The Purchaser understands and
hereby acknowledges that the Company is under no obligation to register the
Securities under the Securities Act. The Purchaser consents that the Company
may, if it desires, permit the transfer of the Securities out of the Purchaser’s
name only when the Purchaser’s request for transfer is accompanied by an opinion
of counsel reasonably satisfactory to the Company that neither the sale nor the
proposed transfer results in a violation of the Securities Act. Notwithstanding
any of the foregoing, the Purchaser acknowledges that the Company may refuse to
register any transfer of the Securities if such transfer is not made in
accordance with the provisions of this Regulation S under the Securities Act.

(j)                  Due Authorization; Enforcement. The Purchaser has all
requisite power and authority (and in the case of an individual, capacity) to
purchase and hold the Securities, to execute, deliver and perform the
Purchaser’s obligations under this Agreement and when executed and delivered by
the Purchaser, this Agreement will constitute legal, valid and binding
agreements of the Purchaser enforceable against the Purchaser in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).



3 

 

 

(k)                Address. The residence address of the Purchaser furnished by
the Purchaser on the signature page hereto is the Purchaser’s principal
residence if the Purchaser is an individual or its principal business address if
it is a corporation, partnership, trust or other entity.

(l)                  Compliance with Laws(m). The Purchaser has and will comply
with all applicable laws and regulations in effect in any jurisdiction in which
the Purchaser purchases or sells the Securities and obtain any consent, approval
or permission required for such purchases or sales under the laws and
regulations of any jurisdiction to which the Purchaser is subject or in which
the Purchaser makes such purchases or sales, and the Company shall have no
responsibility therefore.

(n)                Accuracy of Representations and Warranties. The information
set forth herein concerning the Purchaser is true and correct. The Purchaser
understands that, unless the Purchaser notifies the Company in writing to the
contrary at or before the Closing, each of the Purchaser’s representations and
warranties contained in this Agreement will be deemed to have been reaffirmed
and confirmed as of the Closing Date, taking into account all information
received by the Purchaser.

(o)                Entity Representation. If the Purchaser is a corporation,
partnership, trust or other entity, such entity further represents and warrants
that it was not formed for the purpose of investing in the Company.

4.                   Representations and Warranties of the Company.

The Company represents and warrants to the Purchaser that as of the Execution
Date:

(a)                 Organization. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted except as would not be expected to result in: (i) a
Material Adverse Effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company, or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement or the
Note (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
The Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents, except where such violation or default would not have or reasonably
be expected to result in a Material Adverse Effect.

(b)                Due Authorization, Enforcement and Valid Issuance. The
Company has all requisite power and authority to execute, deliver and perform
its obligations under this Agreement, and when executed and delivered by the
Company, this Agreement and the Note will constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The
Securities have been duly authorized and, when issued and paid for in accordance
with the terms of this Agreement and the Note, the Shares will be duly and
validly issued, fully paid and nonassessable.

(c)                 Noncontravention. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with or constitute a violation of, or default under (i) any material
agreement to which the Company is a party or by which it or any of its
properties are bound or (ii) the organizational documents of the Company except
as would not be expected to have a Material Adverse Effect.

(d)                Consents and Approvals(e). The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority in connection with the execution, delivery and
performance by the Company of this Agreement and the issuance of the Securities,
other than, as applicable, an application to The Nasdaq Capital Market for the
listing of the Shares for trading thereon in the time and manner required
thereby.



4 

 

5.                   Conditions to Obligations of the Purchaser and the Company.

The obligations of the Purchaser to purchase the Note and of the Company to
issue and sell the Note is subject to the satisfaction at or prior to the
Closing of the following conditions precedent and no other conditions
whatsoever:

(a)                 the representations and warranties of the Purchaser
contained in Section 3 hereof and of the Company contained in Section 4 hereof
shall be true and correct as of the Closing in all respects with the same effect
as though such representations and warranties had been made as of the Closing;
and

(b)                each Party shall have delivered the items set forth in
Section 2(c) of this Agreement.

6.                   Legends.

The certificates representing the Shares issued pursuant to the Note will be
imprinted with legends in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) NO SALE OR DISPOSITION MAY BE
EFFECTED OF THE SECURITIES HEREOF EXCEPT (I) IN COMPLIANCE WITH REGULATION S
UNDER THE ACT, (II) UNDER AN EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SALE
OR DISPOSITION (III) OR PURSUANT AN OPINION OF COUNSEL FOR THE HOLDER
SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SALE OR DISPOSITION IS NOT
REQUIRED UNDER THE ACT.”

Certificates may also bear any other legend language that may be determined by
the Company and its counsel from time to time.

7.                   Miscellaneous

(a)                 Notice. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email; or
(iii) one (1) business day after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same. The addresses and
email addresses for such communications shall be:

If to the Company:



 

                Enochian BioSciences, Inc.

2080 Century Park East

Suite # 906

90067 Los Angeles, CA

Phone: (305) 833-9391

E-mail: lpuche@enochianbio.com

Attention: Luisa Puche

 

with a copy to:                      K&L Gates LLP

200 South Biscayne Boulevard

Suite 3900

Miami, FL 33131

Facsimile: (305) 359-3306

E-mail: clayton.parker@klgates.com

Attention: Clayton E. Parker, Esq.

 



5 

 

 

If to the Purchaser, to his residence address (or mailing address, if
different), email address set forth on the Signature Page to this Agreement, or
to such other address, email address and/or to the attention of such other
person as specified by written notice given to the Company five (5) calendar
days prior to the effectiveness of such change.

(b)                Entire Agreement; Amendment. This Agreement, along with the
Note, supersedes all other prior oral or written agreements between the
Purchaser, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and constitutes the entire
understanding of the parties with respect to the matters covered herein. No
provision of this Agreement may be amended or waived other than by an instrument
in writing signed by the Company and the Purchaser.

(c)                 Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(d)                Governing Law. This Note shall be governed by and construed
under the laws of the State of Delaware, as applied to agreements among Delaware
residents, made and to be performed entirely within the State of Delaware,
without giving effect to conflicts of laws principles.

(e)                 Arbitration(f). Any disputes, claims, or controversies
arising out of or relating to this Agreement or the Note, or the transactions,
contemplated thereby, or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be referred to and resolved solely and
exclusively by binding arbitration to be conducted before the Judicial
Arbitration and Mediation Service (“JAMS” ), or its successor pursuant the
expedited procedures set forth in the JAMS Comprehensive Arbitration Rules and
Procedures (the “Rules” ), including Rules 16.1 and 16.2 of those Rules. The
arbitration shall be held in New York, New York, before a tribunal consisting of
three (3) arbitrators each of whom will be selected in accordance “strike and
rank” methodology set forth in Rule 15. Either party to this Agreement may,
without waiving any remedy under this Agreement, seek from any federal or state
court sitting in the State of New York any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal. The costs and expenses of such
arbitration shall be borne equally by each Party, except each Party shall pay
its own attorneys’ fees. The arbitrators’ decision must set forth a reasoned
basis for any award of damages or finding of liability. The arbitrators’
decision and award will be made and delivered as soon as reasonably possibly and
in any case within sixty (60) days’ following the conclusion of the arbitration
hearing and shall be final and binding on the parties and may be entered by any
court having jurisdiction thereof. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY
RIGHT TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, THE
NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(g)                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Purchaser shall not assign its rights hereunder without the prior
written consent of the Company.

(h)                No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

(a)Notification of Changes(b). The Purchaser hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to Closing which would
cause any representation, warranty or covenant of the Purchaser contained in
this Agreement to be false or incorrect.

(c)                 Further Assurances. Each Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.



6 

 

 

(d)                Expenses. Each party will bear its own costs and expenses
(including legal and accounting fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

(e)                 Counterparts. This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement. The
exchange of signature pages by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a document
shall constitute effective execution and delivery of this Agreement as to the
parties.

[SIGNATURE PAGES FOLLOW]

 

7 

 



PURCHASER SIGNATURE PAGE TO AGREEMENT

 

IN WITNESS WHEREOF, the Parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the
Execution Date.

PASECO APS

By: /s/ Ole Abildgaard                 

Name: Ole Abildgaard

Title:

 

 

Address:

Email:

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR COMPANY FOLLOWS]

 



8 

 

 

COMPANY SIGNATURE PAGE TO AGREEMENT

IN WITNESS WHEREOF, the Parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the
Execution Date.

 

 

ENOCHIAN BIOSCIENCES, INC.

By:__/s/ Mark Dybul___________________________

Name: Mark Dybul

Title: Executive Vice-Chair

 

9 



